DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electric Circuit Board for Capacitive Detection Display Device Suppressing Detachment of Resin Layer near Wiring Terminals.
Claim Objections
Claims 1, 6, 15 and 18-20 are objected to because of the following informalities:
As per claim 1, the limitation “the first pattern overlapping the resin layer in plan view” should be “the first pattern overlapping the resin layer in a plan view”.
As per claim 6, the limitation “wherein the first pattern and the second pattern are arranged in a staggered fashion in plan view” should be “wherein the first pattern and the second pattern are arranged in a staggered fashion in the plan view”.
As per claim 15, the limitation “the second pattern being located between the first terminal and the main portion” should be “the second pattern being located between the first wiring and the main portion”, “the first portions has slit at a position between an adjacent pair of the fifth openings” should be “the first portions has a slit at a position between an adjacent pair of the fifth openings”.
As per claim 18, the limitation “the third portions has slit at a position between an adjacent pair of the fifth openings” should be “the third portions has a slit at a position between an adjacent pair of the fifth openings”.
As per claim 19, the limitation “the first pattern is located between the first terminal and the second terminal and overlap the resin layer in plan view” should be “the first pattern is located between the first terminal and the second terminal and overlap the resin layer in a plan view”
As per claim 20, the limitation “wherein the first pattern is formed a plurality of fifth portions extending along the first direction and arranged along the second direction” should be “a plurality of fifth portions extending along the first direction and arranged along the second direction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurasawa (US 20160291723).

a base material (Fig. 4, #20; [0059]);
a first terminal (#T1) formed on the base material (#20; [0061]):
a first wiring (#LN3) formed on the base material (#20) and connected to the first terminal (#T1; [0061]); and
a resin layer (#OC) covering the first wiring (#LN3; [0048]; [0064]), the first terminal (Fig. 13, #T1) comprising a main portion (#P2) and a second pattern (#35, 36; [0103]),
the second pattern (#35, 36) being located between the first terminal (#LN3) and the main portion (#P2), and is formed to be integrated with the main portion (#P2), and comprising a plurality of fifth openings (i.e., fifth openings defined by #35 and 36; [0106]),
the main portion (#P2) comprises a first area (i.e., first area below openings #40), and a second area (i.e., second area where openings #40 are located) located between the first area (i.e., first area below openings #40) and the second pattern (#35, 36; [0105]-[0106]),
the second area (i.e., second area where openings #40 are located) has a plurality of sixth openings (#40) smaller than the fifth openings (i.e., fifth openings defined by #35 and 36),
the fifth openings (i.e., fifth openings defined by #35 and 36) are formed of first portions extending along a first direction (i.e., X direction) and second portions 
(Fig. 12 discloses) the first portions has slit at a position between an adjacent pair of the fifth openings (i.e., fifth openings defined by #33 and 34; [0101]).
As per claim 16, Kurasawa discloses the electric circuit board of Claim 15, wherein the first area (Fig. 9, i.e., inner area of #P2) has a plurality of the sixth openings (#40; [0082]).
As per claim 17, Kurasawa discloses the electric circuit board of Claim 15, wherein the second area (i.e., outer left and right area of #P2) surrounds the first area (i.e., inner area of #P2).
As per claim 18, Kurasawa discloses the electric circuit board of Claim 15, wherein the first terminal (Fig. 12, #T1) further comprises a third pattern (i.e., top pattern defined by #33 and 34),
the main portion (#P2) is located between the second pattern (i.e., bottom pattern defined by #33 and 34) and the third pattern (i.e., top pattern defined by #33 and 34),
the third pattern (i.e., top pattern defined by #33 and 34) is formed to be integrated with the main portion (#P2), and comprising a plurality of fifth openings ([0101]),
the fifth openings (i.e., fifth openings defined by #33 and 34) are formed of third portions extending along the first direction (i.e., X direction) and fourth portions extending along the second direction (i.e., Y direction; [0096]-[0099]; [0101]),
(Fig. 12 discloses) the third portions has slit at a position between an adjacent pair of the fifth openings (i.e., fifth openings defined by #33 and 34; [0101]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa in view of Lin (US 20150355747).
As per claim 1, Kurasawa discloses a electric circuit board (Abstract) comprising:
a base material (Fig. 4, #20; [0059]);
a first terminal and a second terminal formed on the base material ([0061]; where Fig. 4 discloses a first terminal #T1 and a second terminal #T1 formed on the base material #20);
a first wiring (#LN3) formed on the base material (#20) and connected to the first terminal (#T1; [0061]);
a second wiring (#LN3) formed on the base material (#20) and connected to the second terminal (#T1; [0061]);
a resin layer (#OC) covering the first wiring (#LN3) and the second wiring (#LN3; [0048]; [0064]); and
a first pattern (Fig. 9, #30) formed on the base material (#20; [0080]-[0081]), the first terminal (#T1) and the second terminal (#T1) being arranged along a first direction (i.e., X direction; [0061]),

However, Kurasawa does not teach the first pattern being located between the first terminal and the second terminal.
Lin teaches the first pattern (Figs. 2A-B, #112) being located between the first terminal (#108) and the second terminal (#108; [0031]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the first pattern disclosed by Lin located between the first terminal and the second terminal of Kurasawa so as to prevent the sides of the bonding pad from being exposed and damaged by the environment or the subsequent processes of fabrication the touch panel (Lin: [0031]).
As per claim 2, Kurasawa in view of Lin discloses the electric circuit board of Claim 1, wherein the first terminal (Kurasawa: Fig. 10, #T1) comprises a main portion (Kurasawa: #P2) and a second pattern (Kurasawa: #31; [0085]),
the second pattern (Kurasawa: #31) is located between the first wiring (Kurasawa: #LN3) and the main portion (Kurasawa: #P2) and is formed to be integrated with the main portion (Kurasawa: #P2; [0084]-[0085]).
As per claim 3, Kurasawa in view of Lin discloses the electric circuit board of Claim 2, wherein the first terminal (Kurasawa: #T1) further comprises a third pattern (Kurasawa: #31; [0088]), and
the main portion (Kurasawa: #P2) is located between the second pattern (Kurasawa: #31) and the third pattern (Kurasawa: #31), and is formed to be integrated 
As per claim 4, Kurasawa in view of Lin discloses the electric circuit board of Claim 2, wherein the first pattern (Kurasawa: Fig. 12, #33, 34) comprises a first opening (Kurasawa: i.e., first opening defined by #33 and #34) and a second opening (Kurasawa: i.e., second opening defined by #33 and #34) spaced from the main portion (Kurasawa: #P2) than the first opening (Kurasawa: [0101]), and
(Kurasawa: Fig. 12 discloses) the first opening (Kurasawa: i.e., first opening defined by #33 and #34) is smaller than the second opening (Kurasawa: [0101]).
As per claim 5, Kurasawa in view of Lin discloses the electric circuit board of Claim 3, wherein the second pattern (Kurasawa: Fig. 12, #33, 34) comprises a third opening (Kurasawa: i.e., third opening defined by #33 and #34) and a fourth opening (Kurasawa: i.e., fourth opening defined by #33 and #34) spaced from the main portion (#P2) than the third opening (Kurasawa: [0101]), and
(Kurasawa: Fig. 12 discloses) the third opening (Kurasawa: i.e., third opening defined by #33 and #34) is smaller than the fourth opening (Kurasawa: [0101]).
As per claim 6, Kurasawa in view of Lin discloses the electric circuit board of Claim 2, wherein (Kurasawa: Fig. 12 discloses) the first pattern (Kurasawa: #33, 34) and the second pattern (Kurasawa: #33, 34) are arranged in a staggered fashion in plan view.
As per claim 7, Kurasawa in view of Lin discloses the electric circuit board of Claim 2, wherein the first pattern (Kurasawa: Fig. 10, #31) and the second pattern 
As per claim 8, Kurasawa in view of Lin discloses the electric circuit board of Claim 2, wherein the first pattern (Kurasawa: Fig. 14, #37) is not connected to the second pattern (Kurasawa: #38; [0108]).
As per claim 9, Kurasawa in view of Lin discloses the electric circuit board of Claim 2, wherein the first pattern (Kurasawa: Fig. 12, #33, 34) comprises a first opening (Kurasawa: i.e., first opening defined by #33 and #34), the second pattern (Kurasawa: #33, 34) comprises a third opening (Kurasawa: i.e., third opening defined by #33 and #34), and the first opening (Kurasawa: i.e., first opening defined by #33 and #34) is smaller than the third opening (Kurasawa: [0101]).
As per claim 10, Kurasawa in view of Lin discloses the electric circuit board of Claim 2 wherein (Kurasawa: Fig. 12 discloses) the first pattern (Kurasawa: #33, 34) comprises first openings (Kurasawa: i.e., first openings defined by #33 and #34) linearly arranged, and
(Kurasawa: Fig. 12 discloses) the second pattern (Kurasawa: #33, 34) comprises third openings (Kurasawa: i.e., third openings defined by #33 and 34) in a staggered fashion.
As per claim 11, Kurasawa in view of Lin discloses the electric circuit board of Claim 2, wherein the first pattern (Kurasawa: Fig. 13, #35, 36) is formed from first portions arranged along a second direction (Kurasawa: i.e., Y direction) crossing the first direction (Kurasawa: i.e., X direction; [0103]), and

As per claim 12, Kurasawa in view of Lin discloses the electric circuit board of Claim 1, wherein the first pattern (Kurasawa: Fig. 12, #33, 34) comprises first portions each extending along the first direction (Kurasawa: i.e., X direction; [0096]).
As per claim 13, Kurasawa in view of Lin discloses the electric circuit board of Claim 11, wherein the first pattern (Kurasawa: Fig. 13, #35, 36) comprises second portions extending along a second direction (Kurasawa: i.e., Y direction) crossing the first direction (Kurasawa: i.e., X direction; [0103]).
However, the prior art of Kurasawa and Lin do not teach a first gap between an adjacent pair of the first portions and a second gap of an adjacent pair of the second portions each are 50 µm or less. Official Notice is taken that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first gap between an adjacent pair of the first portions and a second gap of an adjacent pair of the second portions each are 50 µm or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As per claim 14, Kurasawa in view of Lin discloses the electric circuit board of Claim 1, wherein the first wiring is a first detection electrode (Kurasawa: #LN1; [0059]-[0062]), and
the second wiring is a second detection electrode (Kurasawa: #LN1; [0059]-[0062]).

a second terminal (#T1) formed on the base material (#20), a second wiring (#LN3) formed on the base material (#20) and connected to the second terminal (#T2; [0061]); and
a first pattern (Fig. 9, #30) formed on the base material (#20; [0080]-[0081]),
wherein the first terminal (#T1) and the second terminal (#T1) arranged along the first direction (i.e., X direction; [0061]),
(Fig. 9 discloses) the first pattern (#30) overlap the resin layer (#OC) in plan view.
However, Kurasawa does not teach the first pattern is located between the first terminal and the second terminal in plan view.
Lin teaches the first pattern (Figs. 2A-B, #112) is located between the first terminal (#108) and the second terminal (#108) in plan view ([0031]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the first pattern disclosed by Lin located between the first terminal and the second terminal of Kurasawa so as to prevent the sides of the bonding pad from being exposed and damaged by the environment or the subsequent processes of fabrication the touch panel (Lin: [0031]).
As per claim 20, Kurasawa in view of Lin discloses the electric circuit board of Claim 19, wherein the first pattern is formed

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622